PER CURIAM.
We have for review Stabler v. State, 990 So.2d 1258 (Fla. 1st DCA 2008), in which the First District Court of Appeal certified *268conflict with the Fourth District Court of Appeal’s decision in State v. Rabb, 920 So.2d 1175 (Fla. 4th DCA 2006). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending our disposition of Jardines v. State, 73 So.3d 34 (Fla.2011), cert. granted in part, — U.S. -, 132 S.Ct. 995, 181 L.Ed.2d 726 (2012), in which we ultimately approved the result in the Fourth District’s Rabb decision. We then issued an order directing respondent in the present case to show cause why we should not accept jurisdiction, quash the First District’s Stabler decision, and remand for reconsideration in light of our decision in Jardines.
Upon consideration of the response and petitioner’s reply thereto, we have determined to exercise jurisdiction and grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the First District for reconsideration upon application of this Court’s Jardines decision.
It is so ordered.
LEWIS, QUINCE, LABARGA, and PERRY, JJ., concur.
CANADY, C.J., and PARIENTE and POLSTON, JJ., dissent.